Citation Nr: 1003724	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease status post coronary artery bypass graft.

3.  Entitlement to service connection for residuals of a head 
injury and concussion.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a generalized 
anxiety disorder.

9.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2006 and November 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.  The Veteran appealed those decisions to BVA, and 
the case was referred to the Board for appellate review.

A hearing was held on September 3, 2009, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To obtain additional treatment records, 
to afford the Veteran VA examinations, to provide him proper 
notice, and to adjudicate an inextricably intertwined issue.


The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, it appears that there may be additional 
treatment records that are not associated with the claims 
file.  In this regard, the Veteran and his representative 
alleged at the September 2009 hearing before the Board that 
there were missing medical records.  In particular, they 
indicated that the Veteran had received treatment at the VA 
Medical Center in Waco, Texas, from 1972 to 1980 and from 
1984 to the present as well as at the VA Medical Center in 
Houston, Texas, from 1982 to 1984.  The Veteran also 
indicated that he had been incarcerated from January 1980 to 
October 1982 and that he had received medical treatment for 
his claimed disorders during that time period.  Although the 
RO did attempt to obtain those VA treatment records, there is 
no indication that any attempt was made to secure medical 
records from the Texas Department of Corrections.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
Veteran's claimed disorders.

The Board also notes that the Veteran has not been afforded a 
VA examination in connection with his claims for service 
connection for hypertension and coronary artery disease.  He 
has claimed that those disorders developed as a result of the 
stress of military service.  Although his service treatment 
records do not document any specific complaints, treatment, 
or diagnosis of hypertension or coronary artery disease, the 
Veteran did complain of chest pain in June 1971.  His post-
service medical records also document treatment for a 
cardiovascular disorder.  The United States Court of Appeals 
for Veterans Claims (Court) has held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that 
a VA examination and medical opinion are necessary for 
determining the nature and etiology of any hypertension and 
coronary artery disease that may be present.

Similarly, the Veteran has not been provided a VA examination 
in connection with his claims for service connection for 
residuals of a head injury and concussion and for a back 
disorder.  He contended at the September 2009 hearing that he 
currently has residuals of a head injury and a concussion due 
to a fall in service as well as a current back disorder that 
is related to an in-service motor vehicle accident.  The 
Veteran's service treatment records do indicate that he fell 
against a bench in September 1970 and hit his head.  It was 
specifically noted that he had a possible concussion at that 
time.  There is also documentation showing that the Veteran 
was involved in a motor vehicle accident in November 1970.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for determining the nature and etiology 
of any residuals of a head injury and concussion as well as 
any back disorder that may be present.

In addition, the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for PTSD.  In an August 2001 statement in support 
of his claim, the Veteran contended that he had developed 
such a disorder as a result of a motor vehicle accident in 
service as well as a fall in which he injured his head.  He 
indicated that he subsequently developed a fear of carrying 
fuel to aircraft jets and of a truck exploding.  He also 
stated that he has been stressed and nervous since that time.  
As previously discussed, the Veteran's service treatment 
records do document a motor vehicle accident and fall in 
service.  

Applicable regulations require that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV). See 
38 C.F.R. § 4.125(a). The DSM-IV provides two requirements as 
to the sufficiency of a stressor: (1) A person must have been 
"exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror." DSM-IV at 427-28.  
These criteria are no longer based solely on usual experience 
and response, but are individualized (geared to the specific 
individual's actual experience and response).  Hence, under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development 
of that condition. Cohen v. Brown, 10 Vet. App. 128, 141 
(1997).

Nevertheless, the medical evidence of record does not contain 
a medical opinion discussing whether the Veteran's fall and 
motor vehicle accident in service meet the DSM-IV criteria 
for a stressor, and if so, whether he currently has PTSD 
related to those stressors.  Therefore, the Board finds that 
a VA examination and medical opinion are necessary.

Moreover, the Board notes that the Veteran has not been 
clearly advised of the reasons for the previous denials of 
his claims for service connection for migraine headaches and 
a stomach disorder. See Kent v. Nicholson, 20 Vet. App. 1 
(U.S. Vet. 2006) (law requires VA to look at the bases for 
the denial in the prior decision and to respond with notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial). 

In this regard, the Veteran's claim for service connection 
for migraine headaches was previously considered and denied 
in a final November 1984 rating decision.  In particular, 
that decision acknowledged that the Veteran did complain of 
headaches in service and that there was evidence of treatment 
for headaches following his period of service in 1983, but 
also noted that chronicity of headaches was not demonstrated 
between his separation from service in December 1971 and 
1983.   The Veteran later filed another claim for service 
connection for headaches, and a November 1990 rating decision 
denied that claim.  The Veteran appealed that decision, and 
February 1991 statement of the case (SOC) denied reopening 
the claim on the basis that there was no new and material 
evidence.  In particular, it was noted that there had been no 
evidence showing the incurrence or aggravation of chronic 
headaches during service.  The Veteran did not submit a 
timely substantive appeal, and the decision became final.  
The Veteran filed another claim for service connection for 
headaches, which was denied in a final January 2000 rating 
decision that determined that new and material evidence had 
not been submitted to reopen the claim.  

A June 2007 letter did notify the Veteran that his claim for 
migraine headaches was previously considered and denied in a 
November 1984 rating decision because the evidence showed 
that his chronic headaches were first shown in 1983.  
However, a March 2008 letter later informed him that his 
claim was previously denied in a November 2007 rating 
decision because the evidence was not new material.  The 
Board notes that the November 2007 rating decision is 
currently on appeal and is not a final prior decision.  As 
such, it appears that the notice provided to the Veteran may 
have been confusing.  

Similarly, a prior final rating decision issued in November 
1984 denied service connection for a stomach disorder.  In 
that decision, the RO noted that the Veteran was seen on 
several occasions for acute gastrointestinal complaints, but 
that there was no evidence of treatment for gastrointestinal 
symptoms subsequent to service.  A final December 1988 rating 
decision later denied the claim again.  It was noted that the 
Veteran did have post-service treatment for the claimed 
disorder, but that there was no evidence of service 
incurrence or aggravation.  A November 1990 rating decision 
also denied the claim.  The Veteran appealed that decision, 
and a February 1991 SOC was issued, which denied reopening 
the claim on the basis that new and material evidence had not 
been submitted.  The SOC noted that that the claim had been 
previously denied because there was no evidence of incurrence 
or aggravation of a chronic stomach disorder during service.  
Nevertheless, the Veteran did not file a substantive appeal, 
and the decision became final.  In a final January 2000 
rating decision, the RO once again denied reopening the 
Veteran's claim for service connection for migraine headaches 
because he did not submit new and material evidence.  

A December 2004 notice letter informed the Veteran that his 
claim was previously denied in a September 1984 rating 
decision because there was no evidence of a chronic 
gastrointestinal disease in service.  However, the Board 
notes the Veteran's original claim was denied in a November 
1984 rating decision as opposed to a September 1984 rating 
decision.  Moreover, the RO did note in the prior decisions 
that the Veteran had been seen for gastrointestinal 
complaints in service.  Instead, he should have been informed 
that in order to reopen his claim he needed medical evidence 
showing that a current stomach disorder was related to 
military service.  Therefore, as this case is already being 
remanded for further development, the RO should take this 
opportunity to ensure that the Veteran has been provided 
proper notice.  

The Board further notes that a decision on the claims for 
service connection, including the application to reopen 
previously denied claims, could change the outcome of the 
Veteran's claim for TDIU.  As such, the service connection 
claims are inextricably intertwined with the TDIU claim 
currently on appeal.  For this reason, the issues of service 
connection must be resolved prior to resolution of the TDIU 
issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate 
the inextricably intertwined issue.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should ensure that the 
Veteran has been provided a proper 
notice letter in connection with his 
application to reopen his claims for 
service connection for migraine 
headaches and a stomach disorder.  The 
letter should clarify what evidence 
would be necessary to substantiate the 
element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial of his claims. Kent, 20 Vet. 
App. 1 (2006).  In particular, the 
letter should note that he needs to 
submit evidence showing that his 
current stomach disorder and headaches 
are related to his military service.  

2.  The RO should request that the 
Veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his claimed disorders.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file. A 
specific request should be made for 
medical records from the Texas 
Department of Corrections for the 
period from January 1980 to October 
1982.

3.  The Veteran should be afforded a 
VA examination to determine the nature 
and etiology of any hypertension or 
coronary artery disease that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-
service medical records, and 
assertions.  It should be noted that 
the Veteran did complain of chest pain 
in June 1971.

The examiner should identify all 
current cardiovascular disorders.  For 
each diagnosis identified, the 
examiner should state when the 
disorder first manifested.  He or she 
should also indicate whether it is at 
least as likely as not that the 
current disorder is causally or 
etiologically related to the Veteran's 
military service, including his chest 
pain in June 1971.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

4.  The Veteran should be afforded a 
VA examination to determine the nature 
and etiology of any back disorders or 
residuals of a head injury and 
concussion that may be present.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-
service medical records, and 
assertions.  It should be noted that 
the Veteran fell in September 1970 and 
hit his head sustaining a possible 
concussion and that he was later 
involved in a motor vehicle accident 
in November 1970.  

The examiner should identify all 
current back disorders and residuals 
of a head injury and concussion.  For 
each disorder identified, the examiner 
should state whether it is at least as 
likely as not that the current 
disorder is causally or etiologically 
related to the Veteran's military 
service, including his fall in 
September 1970 and the motor vehicle 
accident in November 1970.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

5.  The Veteran should be afforded a 
VA psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  The examiner is requested to 
review all pertinent records 
associated with the claims file, 
including the service treatment 
records and post-service medical 
records as well as the Veteran's own 
assertions.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed, but should include 
psychological testing including PTSD 
sub scales.  The RO should provide the 
examiner with a summary of the 
verified in-service stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  

The examiner should determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
including whether the DSM-IV 
requirements for the sufficiency of a 
stressor have been met.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service 
stressors.

6.  After completing these actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs.  Further development may 
include affording the Veteran a VA 
examination in connection with his 
other claims for service connection or 
a VA examination addressing whether 
any service-connected disabilities 
render him unemployable.

7.  When the development has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


